469 F.2d 1134
UNITED STATES of America, Plaintiff-Appellee,v.Robert C. GANDY, Sr., Defendant-Appellant.
No. 72-2159 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 7, 1972.

Ralph E. Coleman, Birmingham, Ala., for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Melton L. Alexander, Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Defendant-appellant Gandy appeals from a conviction of selling Cecil Leon Click five counterfeit federal reserve notes. 18 U.S.C. Sec. 473.  We affirm.


2
Gandy contends that the trial court erred in allowing the government to rehabilitate Click, who testified for the government, with evidence of prior consistent statements.  On cross-examination of Click, defense counsel had attempted to impeach him by establishing that Click had a grudge against Gandy arising from an altercation between the two men in 1966.  Gandy argues that because the prior consistent statements were made after this date, they were inadmissible.  After Click's motive in testifying as he did was put in issue by the defense, evidence of prior consistent statements and the circumstances under which they were made was relevant and proper to an evaluation of Click's motive for making the statements.  See United States v. Bays, 448 F.2d 977, 979 (5th Cir., 1971); United States v. Stamey, 423 F.2d 1223 (4th Cir., 1970); Copes v. United States, 120 U.S.App.D.C. 234, 345 F.2d 723 (1964).  See also, United States v. Leggett, 312 F.2d 566 (4th Cir., 1962).


3
We have considered appellant's other argument and find it meritless.  The judgment of the district court is therefore affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I